Citation Nr: 1312858	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  05-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-operative residuals of dislocations of the left shoulder, evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The instant matter was most recently before the Board in November 2012, at which time it was remanded for further development to ensure compliance with the terms of a June 2011 Joint Motion, which was granted by the United States Court of Appeals for Veterans Claims (Court) that same month.  In its November 2012 remand, the Board pointed out that the Joint Motion indicated that the Board had previously failed to consider possible entitlement to separate ratings based on evidence reflecting neurological symptomatology and muscle involvement potentially associated with the Veteran's service-connected shoulder disability.  Thus, the Board remanded the matter for the Veteran to be afforded a VA examination to evaluate the complete nature and severity of all service-connected post-operative residuals of dislocations of the left shoulder.  Specifically, the examiner was asked to discuss whether the Veteran has any associated objective neurological abnormalities and/or a muscle injury as a result of his service-connected left shoulder dislocations.  

The Veteran was afforded a VA examination in December 2012.  The examiner indicated that an electromyography (EMG) was performed as part of that examination, which showed left mild median neuropathy (carpal tunnel syndrome) at the left wrist.  The examiner stated that she thought that the Veteran's carpal tunnel syndrome might explain his complained-of numbness from the shoulder to the wrist, but that it would not account for his shoulder pain.  The examiner prescribed a left neutral wrist sprint to be worn at night and while performing exacerbating activities and indicated that it should be confirmed that the Veteran was doing proper rotator cuff strengthening exercises for his left shoulder.  The examiner then stated that once the Veteran's numbness was controlled, re-evaluation by orthopedics would be recommended.  The examiner found no evidence of a cervical radiculopathy, plexopathy, or more generalized peripheral neuropathy affecting the left upper extremity.  

Concerning any muscle involvement, the examiner stated that although the Veteran had tenderness at the anterior and lateral shoulder, representing the area of the tendon of the long head of the biceps and humeral attachment, and anteriorly in the area of the coracohumeral ligament, there was no definite evidence of muscle atrophy.  Notably, however, the examiner failed to take note of a November 2006 treatment record that indicated atrophy of the teres minor and infraspinatous muscles.  Further, the examination report notes that several tests conducted to identify rotator cuff conditions were positive, which may signify rotator cuff tendinopathy or a tear.  

Upon review of the December 2012 VA examination report, the Board finds that the matter must again be remanded.  In the instant case, the Board finds it unclear from the examination report whether the Veteran's complained-of numbness from his left shoulder to his thumb can be attributed solely to his carpal tunnel problem or whether the examiner was stating that a definite opinion could only be provided after it was determined whether the prescribed left wrist splint alleviated the Veteran's numbness.  Further, as muscle atrophy was noted in November 2006, the Board finds that the examiner's statement that muscle atrophy was not described in any orthopedic notes of record to be contradicted by the record.  Moreover, the examiner did not discuss the significance of the test results suggesting possible left rotator cuff tendinopathy or tear.  Accordingly, the Board finds that the evidence of record is insufficient to evaluate whether the Veteran's service-connected post-operative residuals of dislocations of the left shoulder have resulted in neurological manifestations and/or a muscle injury and the Veteran must be afforded a new medical examination that addresses the questions set forth in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Board also notes the agency of original jurisdiction (AOJ) was directed to consider whether separate ratings under 38 C.F.R. § 4.73 (2012), pertaining to muscle injuries, and/or 38 C.F.R. § 4.124a (2012), pertaining to neurological conditions were warranted.  In March 2013, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) wherein it denied entitlement to an evaluation in excess of 30 percent for the Veteran's post-operative residuals of dislocations of the left shoulder.  Although the AMC noted that the EMG did not show any neuropathy but did show carpal tunnel syndrome, which might be the cause of Veteran's complained-of numbness, the SSOC contained no specific discussion of whether the Veteran had an associated muscle injury or why separate ratings were not warranted.  Thus, to the extent that the AMC did consider the assignment of separate ratings, it is unclear from the SSOC why such assignment was not made.  On remand, should the AOJ again determine that separate ratings under 38 C.F.R. § 4.73 and/or 38 C.F.R. § 4.142a are not warranted, reasons for any such determination should be set forth.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his service-connected post-operative residuals of dislocations of the left shoulder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected left shoulder disability and include range-of-motion findings.  The examiner should state whether the Veteran's service-connected left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, or pain and provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should identify whether the Veteran has any associated objective neurological abnormalities as a result of his service-connected left shoulder dislocations.  In this regard, the examiner must discuss the December 2012 VA examiner's suggestion that the Veteran's complaints of numbness and tingling in the fingers and thumb of the left hand are attributable to his diagnosis of left mild median neuropathy (carpal tunnel syndrome) and state whether and why he/she agrees or disagrees with that suggestion.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has any nerve impairment that has been caused or made worse by the service-connected shoulder dislocations or surgery therefor.  

If the examiner finds nerve impairment caused or made worse by the Veteran's service-connected shoulder dislocations or surgery therefor, the examiner should identify each nerve affected by the shoulder disability and indicate whether the degree of disability is "mild," "moderate," "moderately severe," "severe," or "complete paralysis."

The examiner should also identify whether the Veteran has muscle injury associated with his service-connected left shoulder dislocations and indicate which specific muscle groups are involved.  The examiner should discuss the November 2006 treatment record that indicated atrophy of the teres minor and infraspinatous muscles, as well as any positive test results for rotator cuff conditions, to include those contained in the December 2012 VA examination report, and state whether or not these positive tests are indicative of an associated muscle injury.  If the November 2006 VA treatment record and/or any such positive test results do not suggest an associated muscle injury, the examiner should explain why not.  The examiner should also indicate whether any rotator cuff debility is related to the service-connected disability.

If the Veteran is found to have an associated muscle injury, the examiner should determine the extent and current degree of impairment manifested by any muscle damage.  The disability associated with any affected muscle groups should be classified as "slight," "moderate," "moderately severe," or "severe."  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

If an associated muscle injury is found to exist, the examiner should identify any functional impairment, including any limitation of motion of the shoulder due to muscle injury.  If there is any effect on the shoulder or other joint function, the effects, whether due to pain, weakness, etc., should be described in terms of limitation of motion.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that the medical examination and opinion report complies with this remand and the questions presented in the request paying particular attention to whether the examiner's opinion includes a discussion of (1) whether he/she agrees or disagrees with the December 2012 VA examiner's suggestion that the Veteran's complaints of numbness and tingling in the fingers and thumb of the left hand are attributable to his diagnosis of left mild median neuropathy and (2) the November 2006 treatment record that indicated atrophy of the teres minor and infraspinatous muscles, as well as any positive test results for rotator cuff conditions, to include those contained in the December 2012 VA examination report.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to a rating greater than 30 percent for the Veteran's service-connected post-operative residuals of dislocations of the left shoulder.  The AOJ should consider whether to award separate ratings under 38 C.F.R. § 4.73, pertaining to muscle injuries, and/or 38 C.F.R. § 4.142a, pertaining to neurological conditions.  If the AOJ determines that separate ratings are not warranted, the AOJ should set forth specific reasons for so finding.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a SSOC and afforded the appropriate time period for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

